Appeal from a judgment of the County Court of Rensselaer county, entered upon a verdict, and from an order denying motion to set aside the verdict and for a new trial. The action was for false arrest. The plaintiff alleges that two police officers of the city of Troy came to his room in a building of the Rensselaer Polytechnic Institute without a warrant or other legal process, and without cause or provocation pointed a revolver at him, accused him of crime, without any evidence that a crime had been committed, searched his room, handcuffed him to one of the officers, took him to a police headquarters, and there caused him tó be photographed and finger-printed, and then dismissed him without taking him before a magistrate or other tribunal. The jury returned a verdict of $500, upon which judgment for that amount and costs was entered. The evidence justified the finding of the jury. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.